Citation Nr: 0305041	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
aggravation of lumbosacral strain and degenerative changes as 
secondary to the service-connected right knee meniscectomy 
disability.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1, 1971 to 
March 26, 1971.

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington wherein the RO granted service 
connection for aggravation of lumbosacral strain and 
degenerative changes as secondary to the service-connected 
disability of right knee meniscectomy and assigned a zero 
percent evaluation effective March 1, 1998.  

In March 2000 the veteran testified at a hearing at the RO 
before the undersigned Board of Veterans' Appeals (Board), 
Veterans Law Judge (formerly referred to as Member of the 
Board).  A copy of the transcript of that hearing has been 
associated with the claims file.

This matter was previously before the Board in February 2001, 
at which time it was remanded for additional development.

The veteran has indicated that his service-connected back 
disability has rendered him unemployable.  The Board 
interprets this as a claim for a total disability rating on 
the basis of individual unemployability (TDIU).  This claim 
has not been the subject of a rating decision by the RO and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the 
veteran's lumbar spine disability is manifested by severe 
limitation of motion resulting in disability of 40 percent.

2.  Less than 10 percent of the veteran's lumbar spine 
symptoms and functional impairment is attributable to the 
service-connected aggravation of lumbosacral strain and 
degenerative changes secondary to the service-connected right 
knee disorder.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for aggravation of lumbosacral strain and 
degenerative changes as secondary to the service-connected 
right knee meniscectomy disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent evidence of record shows that in January 1975 
the veteran was involved in a skiing accident.  On 
examination x-rays of the lumbar spine showed some 
straightening of the lordotic curve.  There was a compression 
fracture of the body of L1 with anterior wedging and very 
slight anterior displacement of the upper corner fragment.  
In addition there was slight asymmetry of the L5-S1 
apophyseal joints with that on the left appearing more 
horizontal.  The diagnosis was compression fracture at L-1.  

In July 1981 he was hospitalized due to a motorcycle 
accident.  He sustained severe injuries of the left foot and 
ankle and open subtalar dislocation of the left foot, which 
resulted in a below-the-knee amputation.  He also sustained 
superficial abrasions and road burns at L1-3, with no pain on 
deep palpation.  

In September 1984 L. Iversen, M.D., F.A.C.S., a private 
physician, treated the veteran for a back disorder.  In a 
contemporaneous medical report he noted that the veteran's 
back was injured ten years earlier while skiing.  He had a 
hyperflexion and compression type of injury that led to an 
actual compression fracture of L-1.  Further, Dr. Iversen 
mentioned the 1981 motorcycle accident, which caused a 
traumatic amputation of the veteran's left leg.  Dr. Iversen 
noted that about six months after the amputation he had begun 
having problems with his lower back.  About every three to 
four months, it would "go out" on him.  X-ray examination 
revealed some mechanical changes at the L-4-5 level.  On the 
left side, there was a sclerotic facet joint.  He had an 
angular scoliosis at that level.  The clinical assessment was 
traumatic changes at the L-4-5 level, which caused mechanical 
instability and pain.  

In November 1984 the veteran underwent a bilateral complete 
laminectomy from L4 to S1 with partial disc excision at both 
levels.  The postoperative diagnoses were large extruded disc 
at L4-5, moderate disc bulging at L5-S1 and left pars 
interarticularis defect. 

In a February 1985 medical report by Dr. Iversen, it was 
noted that the veteran had had severe and incapacitating pain 
going down into his left groin and testicular area.  
Anterior-posterior (AP), lateral and obliques of the 
lumbosacral spine showed no anterior slippage of L-4 or L-5.  
The clinical assessment, in pertinent part, was mechanical 
instability on the left side at L-4-5.

In January 1990 the veteran complained of back pain that 
might have occurred after lifting.  He was diagnosed with 
having chronic lumbosacral strain with acute flareup.  In 
June 1991 he was seen at Group Health Cooperative (GHC) with 
complaints of gradual return of right-sided low back pain 
with weakness and fatigue of the right leg.  On examination 
straight leg raising was painful on the right in a sitting 
position.  There was pain on forward flexion.  The diagnostic 
assessment was recurrent back pain, status post laminectomy, 
probable degenerative joint disease (DJD).

Magnetic resonance imaging (MRI) of the lumbar spine taken in 
July 1991 revealed approximately sixty percent compromise of 
the right L4 neural foramen secondary to disc bulging, 
approximately seventy-five percent effacement of the right L5 
neural foramen secondary to disc bulging, status post L5 
laminectomy, and status post compression fracture of L1 
without evidence of an acute abnormality.

In August 1994 the veteran was seen at GHC with complaints of 
lumbar back pain for the previous four days due to straining.  
It was noted that on the day before that visit, the veteran 
had a motor vehicle accident where he struck a driver who had 
turned in front of him.  On examination he had very decreased 
ranged of motion of the lumbar spine with tenderness 
bilaterally at L2-L5.  The assessment, in pertinent part, was 
acute lumbar strain, superimposed on old laminectomy.  

In an October 1994 report of an orthopedic consultation for 
the right knee, it was noted that the right knee ached a lot 
and was unstable.  It clicked and felt weak.  It was also 
noted that the veteran avoided stairs because of the right 
knee instability problem.  Regarding his back, it was noted 
that he had done relatively well since surgery but he had 
"blown his back out" not long ago.  He had had a work up, 
but had decided to proceed with a non-surgical approach since 
he had done reasonably well with his back.  

In a December 1996 medical report by the GHC, it was noted 
that the veteran complained of back pain, which had occurred 
three days earlier when he was lifting and shoveling snow.  
On examination his range of motion was restricted.  He was 
unable to do heel/toe walk or squat due to his left lower leg 
prosthesis.  His spine was non-tender.  Straight leg raises 
and strength were normal.  The diagnostic assessment was 
lumbar strain and spasm.  

In a private medical report dated in September 1997, the 
veteran reported that often times he would feel like 
something was going-out on the inside of his right knee.  
Examination revealed evidence of anterior cruciate 
instability.  It was also noted that he continued to have 
intermittent low back problems.

In March 1998 the veteran filed an informal claim of 
entitlement to service connection for a back disorder 
secondary to his service-connected right knee disability.  He 
contended that he originally injured his back when his knee 
gave-out and he fell.

A VA spine examination was conducted in May 1998.  At that 
time, the veteran reported that he did not have back pain 
until he got out of the military.  He stated that his right 
knee went out while skiing and he "crashed."  He related 
sequela of that injury to include a L1 vertebral body 
compression fracture.  He related subsequent transitory belt-
level, low back discomfort that was episodic and recurrent 
with long periods of standing or strenuous activities.  In 
addition, he related the L4-5 laminectomy, in 1984, to a back 
injury after a skiing accident, which was attributed to the 
right knee instability.  He complained of "intense aching," 
of the belt level or below the midline low back with 
radiation to the left versus right posterior lateral side, 
described as "dull aching."  

He further complained of aggravation of low back pain after 
sitting more than or equal to one and one-half hours in 
employment duties as a supply technician and after 
ambulating.  Lying down too long also aggravated his back.  
On examination he had a mild right-sided antalgic gait.  
Vertebral bodies were symmetrical and non-tender.  There was 
increased paralumbar muscular tone.  There was no guarding 
with palpation at L1-2-3-4.  There was no guarding or 
subjective discomfort with palpation of the posterior 
sacroiliac prominence.  Gait evaluation was notable for 
right-sided antalgic, not aggravated with toe walking.  
Forward flexion of the lumbosacral was reduced, zero to 70 
degrees, limited by the veteran's left below-the-knee 
amputation, prostheses and "tightness" of the left 
paralumbar musculature.  Backward extension was mildly 
reduced, zero to 35 degrees with left sided subjective 
"tightness."  He was able to touch fibular heads on lateral 
bending, right greater than left with "tightness" of the 
left paralumbar musculature.  Rotation was mildly reduced, 
symmetric zero to 30 degrees with left rotation subjective to 
"tightness" of the left paralumbar musculature.  The 
diagnosis was lumbosacral strain and degenerative changes.  
The examiner commented that with regard to the issue of a 
back condition secondary to the knee, the etiology of 
complaints are post-traumatic, related to the traumatic 
motorcycle injury (given the chronology of that injury, the 
significance of orthopedic injury in the setting of the 
chronology of surgical intervention of spinal complaints and 
surgery), with acute and transitory aggravation secondary to 
gait impairment.

In June 1998 the RO denied service connection for lumbosacral 
strain and degenerative changes and deferred the issue of 
aggravation of a back disorder secondary to the right knee 
disability pending an opinion from a VA medical examiner.

The RO requested a review of the veteran's claims file by the 
VA examiner who conducted the May 1998 examination of the 
veteran's spine, in order that he would render an opinion 
relative to the degree of aggravation imposed on the low back 
disorder by the right knee disorder.  That review was 
conducted in September 1998.  The examiner noted that 
aggravation due to gait disparity was minimal.  He stated 
that aggravation should be considered less than 10 percent of 
the actual disability.  He also clarified that the gait 
abnormality was due primarily to the residuals of the 
traumatic injury and left-sided below-the-knee amputation and 
not the right-sided meniscectomy.  Further, he opined that if 
the veteran had not suffered injuries of a motor vehicle 
accident, he would have recuperated fully with 
rehabilitation.  

In an August 1998 medical statement, W. Walcott, M.D., noted 
that the veteran had been followed in the Group Health 
Silverdale clinic for many years and that his main medical 
problems had consisted of persistent and recurrent back pain, 
knee pain, and fatigue.  He noted further that at times the 
veteran would become so fatigued that he could do nothing but 
sleep when he would came home from work.  He stated that the 
veteran was barely able to complete the day because of severe 
fatigue, the cause of which was unknown, and also back and 
knee pain.  Dr. Walcott recommended that the veteran cut back 
his work week due to his chronic medical condition.  

In a September 1998 examination report, Dr. Iversen discussed 
the 1975 ski accident in relation to the veteran's back 
disorder.  He noted that at the time of the ski accident, the 
veteran admitted that he had had some drinking problems back 
in those days.  However, when he was skiing that day, he felt 
his right knee pop and essentially lock or give-way, causing 
him to lose control of his skiing and run into an ice wall.  
Dr. Iversen concluded that the veteran had a significant back 
condition.  He noted that when he operated on the veteran in 
1984 he found a large extruded disc at L4-5 that had worked 
down between the posterior longitudinal ligament and the 
anterior portion of the L5 vertebral body causing erosion 
into bone.  The veteran also had moderate disc bulging at L5-
S1 as well as a left pars intra-articularis defect.  He had 
undergone a bilateral complete laminectomy from L4 down to S1 
with partial disc excisions at both levels.  He further noted 
that the erosion into bone could take years to develop, but 
there was enough time from both the motorcycle accident as 
well as the skiing accident for that type of condition to 
occur.  Dr. Iversen further commented that in his medical 
opinion, that on a more probable that not basis, the back 
surgery that the veteran underwent in 1984 was more likely 
due to the injury suffered with the ski accident rather than 
the motorcycle accident.  He stated that evidence for that 
was the energy involved in the ski accident although the 
motorcycle accident could have done the same thing.  However, 
he noted that there was no indication in the medical facility 
records that the motorcycle accident caused or exacerbated 
the low back condition.  

Dr. Iverson further opined further that evidence against the 
ski accident causing his low back condition was the lack of 
medical documentation that he had suffered with some sort of 
lumbar radiculopathy for a significant period of time after 
his L1 compression fracture had healed subsequent to the ski 
injury.  In addition he noted that he believed that there 
needed to be a better linkage as to the exact mechanism of 
injury at the time of the ski accident.  Was it because he 
was intoxicated and out of control, or was it because his 
knee went out of place?  It was also noted that besides 
having drinking problems at the time of his ski accident, the 
veteran also admitted to having smoked marijuana that day.

X-ray findings in September 1998 showed degenerative changes 
of the disk and lumbosacral spine, with postoperative changes 
and old compression at L1.

In October 1998 the RO granted service connection for 
aggravation of lumbosacral strain and degenerative changes as 
secondary to the service-connected disability of right knee 
menisectomy with an evaluation of zero percent effective 
March 1, 1998.  The RO discussed that the aggravation of the 
low back due to the right knee was minimal and that the 
primary low back disorder was due to the left below-the-knee 
amputation.  It was concluded that the low back disorder 
demonstrated disability of 10 percent.  Since the VA examiner 
opined that no more than one-tenth of the actual disability 
could be attributed to the right knee that would mean that 
the right knee caused aggravation of one percent to the low 
back.  Thus aggravation was evaluated at zero percent because 
the one percent did not nearly approximate the 10 percent 
level.

In a February 1999 medical statement, Dr. Walcott opined that 
the veteran's back pain began in 1975 after a ski accident, 
and was stable until he lost his left leg in 1981.  Since 
that time, his back pain had become increasingly worse due to 
instability of gait.

In March 1999 the veteran filed a notice of disagreement with 
the RO's determination.  In his notice of disagreement, he 
contended that his low back problems began after a skiing 
accident in January 1975.  He contended further that his 
right knee caused him to lose stability in that skiing 
accident.  He stated that the onset of his back problem was 
many years before his July 1981 motorcycle accident, which 
resulted in his left below-the-knee amputation.  In support 
of his contentions, he provided additional evidence, which 
consisted of a radiology report from the Northwest Hospital, 
which shows a compression fracture of the body of L1 with 
anterior wedging (this report was noted earlier).  He also 
submitted treatment notes of A. Brobeck, M.D., which reveal 
he treated the veteran in October 1977 for injuries sustained 
nine days earlier when he had been run over by a truck on the 
beach.  X-rays showed an old lumbar compression fracture.  In 
October 1999 the RO issued a rating decision and a statement 
of the case (SOC), which continued the zero percent 
evaluation for lumbosacral strain and degenerative changes.

At a hearing before the undersigned Veterans Law Judge at the 
RO in March 2000 the veteran essentially reiterated the 
historical events concerning his back and right knee 
disabilities, as noted above.  He also testified that he 
takes medication for the pain in his back.  He also stated 
that he had been through a pain management program.  Hearing 
Transcript (Tr.) p. 10.  He reported that he was not working 
currently because he retired last year due to chronic pain in 
his low back and legs.  Tr., pp. 12-13.  He stated that he 
receives full Social Security Administration (SSA) disability 
benefits because he is unable to work anymore.  Tr., p. 13.

In a medical statement by Dr. Walcott dated in December 2001, 
he noted that the veteran's back pain was totally unchanged 
from the past few years and seemed to be at the level of L4 
and was bilateral and radiated occasionally to the right 
testicle.  Examination revealed he walked with some 
difficulty since he had a prosthetic left leg and had chronic 
and constant pain in his right knee.  

A VA examination of the spine was conducted in August 2002.  
In a description of his current symptoms, the veteran 
reported that he had daily lumbar back pain.  He indicated 
that the average pain was between 4-6/10.  If he did not take 
his Methadone the pain would increase to 8-9/10.  He 
indicated that he experienced pain down into his buttocks and 
aching of muscles in his thigh, and also to the left thigh to 
the farthest level of the knee.  He reported that he could 
tolerate sitting only fifteen minutes and with sitting he 
would lean to the right to make his low back more 
comfortable.  He indicated that when driving without a tilted 
seat he could only tolerate driving for about ten minutes and 
with the seat tilted, he could tolerate driving up to thirty 
minutes.  He could tolerate standing twenty to thirty 
minutes, at which time he would get increased pain in his 
right knee and also in his left below-the-knee amputation 
stump.  He could walk up to two blocks but does so 
infrequently due to the pain in the right knee and in the 
left below-the-knee amputation stump.  He reported that he 
retired in June 1999 from an administrative job working in 
supply.  He stated that the reason he retired was because of 
his back pain and because of fatigue.  He had tried decreased 
hours of work but that did not help.  He indicated that he 
had been classified as 100 percent disabled by SSA.  He 
indicated that he had two or three flare-ups per year, 
usually associated with increased and repeated turning or 
bending of his lumbar back.  He would also get flare-ups 
occasionally and increased back pain after having sexual 
intercourse.  A flare-up would last two to three weeks and 
often require more bed rest during the two to three weeks.

On examination there was no change in his back pain with 
rising from a chair.  He had no difficulty with arising from 
the chair and no grimacing.  His gait was slow with a left 
below-the-knee amputation limp.  He could tiptoe stand and 
heel stand on the right foot alone.  His lumbar back was 
tender in the midline and also in the left greater than the 
right paraspinous muscles.  There was no increased muscle 
tone nor trigger points, nor spasms.  Back flexion was 
tolerated only to 30 degrees and it was associated with 
grimacing and increased low back pain.  Back extension was 
limited to 10 degrees with associated grimacing.  Lateral 
flexion was limited to 10 degrees to the right and 15 degrees 
to the left and was associated with grimacing.  Lateral 
rotation was 70 degrees to the right and 70 degrees to the 
left with a comment by the veteran that there was increased 
low back pain.  

Further, on neurological examination straight leg raising in 
the seated position was negative for sciatica at a 65-degree 
angle on the right and left.  Knee reflexes were 1+/1+.  
Ankle reflexes were 1+/absent (he does not have a left foot 
because of the left below-the-knee amputation).  Motor 
strength testing of the lower extremities was good with 
extension and flexion of both knees but with pain of the 
right knee.  There was significant atrophy of the quadriceps 
and the calf muscles of the left lower extremity associated 
the his previous left below-the-knee amputation.  The 
impression was chronic low back pain.  The examiner further 
discussed that the veteran had maintained that it was because 
of his right knee, which gave away in 1975, that he fell and 
had the lumbar back injuries while skiing.  However, Dr. 
Iverson addressed the question of whether it was the right 
knee giving away that caused the accident or whether it was 
alcohol consumption that may have contributed to the 
accident.  Dr. Iverson could not determine which it was.  The 
examiner noted that neither could he determine which of those 
factors, or whether both of them contributed to the veteran's 
lumbar back injury in 1975.  Dr. Iverson's impression in 1998 
was that the road rash abrasion of the veteran's lumbar spine 
in the motorcycle accident in 1981 did not contribute to his 
back condition.  Neither could the VA examiner determine 
whether the motorcycle accident contributed to or worsened 
the lumbar back condition. 

It was noted that past lumbosacral spine x-rays show the old 
compression fracture, degenerative disc disease, arthritis 
and the past laminectomy and there would be nothing gained by 
additional x-rays.  

The examiner opined that he believed that the veteran's 
lumbar back condition was caused by the ski accident in 1975.  
However, the veteran maintains that it was because of his 
right knee giving away.  He further opined that he did not 
feel that the veteran's lumbar back condition was due to his 
left lower extremity condition in 1981.  He noted that the 
veteran had not worked since June 1999 when he retired due to 
fatigue and back pain.  He also had to drive fifty miles to 
his job.  The examiner could not denote any weakness in 
movements, excessive fatigability or incoordination on 
evaluation.  He noted that he did not believe the veteran 
could perform average employment in a civil occupation 
because of his increased fatigability and because of his 
chronic back pain and because of his left below-the-knee 
amputation.  He does not tolerate long periods of sitting, 
walking, standing, or driving.  The examiner further noted 
that the veteran did grimace with back evaluation.  Some 
muscle atrophy was noted in the lumbar spine.  There were no 
abnormal skin changes noted in the back.  

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in October 1999, the SSOC issued in October 2002, 
the text of the Board's February 2001 remand, and 
correspondence provided by the RO, the Board believes that 
the appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letters of April 2001 and 
September 2002 in which the RO advised the veteran of the 
enactment of VCAA, and of VA's responsibility to assist him 
by obtaining medical records and other evidence that he 
adequately identifies.  Therein, the RO expressly advised the 
veteran that VA would make a reasonable effort to obtain any 
additional evidence which the veteran might identify as 
pertinent to his claim, including evidence such as private 
medical records, employment records, and records from Federal 
agencies.  He was advised of the evidence VA had on file and 
what evidence was still needed.  He was also advised of what 
evidence VA would attempt to retrieve, and of his 
responsibilities in obtaining such evidence (e.g., adequately 
identifying pertinent records and authorizing disclosure by 
custodians of such records).  See Quartuccio, supra.  

The Board notes that at his March 2000 hearing, the veteran 
stated that he currently receives disability benefits from 
the SSA based, in part, on his low back disability.  The 
veteran also stated that documents submitted to SSA and VA 
with regard to his low back disability were basically the 
same.  The Board therefore finds no reason to obtain records 
from SSA to support the veteran's claim as such would result 
in the acquisition of duplicate data.  The veteran was 
advised in the Board's February 2001 remand that if he had 
knowledge of any non-duplicative medical reports submitted to 
SSA and not to VA, he should so notify the RO.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the veteran has been afforded VA 
examinations and the RO has obtained private treatment 
records where the veteran received treatment for his service-
connected disability and other claimed disorders.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002).  The Board therefore finds that no 
useful purpose would be served in undertaking more 
development.  A remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same reasons, 
the Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

C.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2002) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  Otherwise, the lower rating is to be assigned. 

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

If a disorder is aggravated by a service-connected disorder, 
service connection for the amount of aggravation is in order 
on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

As noted above the veteran contends that his back disability 
is a result of a skiing accident, which occurred when his 
service-connected right knee gave way.  The RO, in essence, 
denied service connection for a back disorder resulting from 
the ski accident in 1975; and, granted service connection on 
the bases of aggravation of lumbosacral strain and 
degenerative changes as secondary to the service-connected 
right knee disability.  The disability compensation was 
assigned on the basis of the amount of aggravation by the 
right knee, which was determined to be less than 10 percent.  
The RO determined that the low back was 10 percent disabling 
and that no more than one-tenth of the actual disability was 
attributed to the service-connected right knee, that is, the 
right knee caused aggravation of one percent of the low back.  
Therefore, aggravation was evaluated at zero percent because 
the one percent did not nearly approximate the 10 percent 
level.

The veteran is seeking an initial compensable evaluation for 
aggravation of lumbosacral strain and degenerative changes as 
secondary to the service-connected disability of right knee 
menisectomy, which is currently evaluated under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5295 (traumatic 
arthritis -lumbosacral strain).  

The Board reiterates that the RO did find that the veteran's 
back disability was 10 percent disabling under Diagnostic 
Codes 5010-5295 but the 10 percent resulted in a 
noncompensable evaluation when the amount of aggravation of 
the service-connected right knee was applied.  The Board will 
proceed with an evaluation of the veteran's disability of 
aggravation of lumbosacral strain and degenerative changes as 
secondary to the service-connected disability of a right knee 
menisectomy to determine whether a higher evaluation is 
warranted under any of the appropriate diagnostic codes.  In 
the case where a higher evaluation is assigned, based on the 
nature of this claim, it must be reduced by the amount of 
disability not due to aggravation attributed to the service-
connected right knee. 

Under Diagnostic Code 5010 arthritis due to trauma that is 
substantiated by x-rays is to be rated as degenerative 
arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2002).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1999), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of joints affected, "to be combined, not 
added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks, supra.

In this case, the presence of degenerative arthritis of the 
lumbosacral spine has been confirmed on x-ray in September 
1998.  As noted earlier, under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion is accounted for under Diagnostic Code 
5292.  Under that code, limitation of lumbar spine motion 
will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  The record shows that the veteran's range of 
motion has been described as restricted, reduced and mildly 
reduced, and on VA examination in May 1998 forward flexion 
was reported at 70 degrees and backwards extension to 35 
degrees, indicating only mild limitation of motion.  However, 
on the most recent VA examination the examiner noted that the 
veteran had increased low back pain.  He reported that the 
veteran could tolerate back flexion only to 30 degrees 
(normal lumbar flexion is at 95 degrees) and back extension 
to 10 degrees (normal lumbar extension is 35 degrees).  Based 
on these findings, the veteran had been shown to have had 
slight limitation of motion of the lumbar spine up to the 
time of the August 2002 VA examination.  Limitation of motion 
described in the 2002 VA examination report is indicative of 
severe limitation of motion, which warrants a 40 percent 
disability evaluation under Diagnostic Code 5292.  Thus, the 
veteran's lumbar spine disability is 40 percent disabling 
under Diagnostic Code 5292, and, for purposes of deciding 
this appeal, the Board will consider it to have been severely 
limited, warranting a 40 percent evaluation during the entire 
pendency of this appeal.  The VA examiner opined that the 
amount of disability attributable to aggravation caused by 
the right knee disorder was less than 10 percent.  Less than 
10 percent of the 40 percent evaluation would be less than 4 
percent which does not nearly approximate the 10 percent 
level.  Thus, notwithstanding the Board's finding that the 
veteran's lumbar spine disability may be appropriately 
evaluated as 40 percent disabling under Diagnostic Code 5292, 
due to the application of the amount of aggravation, a 
noncompensable evaluation is continued.

The Board has considered evaluation of the veteran's low back 
disability under Diagnostic Code 5295, a code also considered 
by the RO.  Under Diagnostic Code 5295, where there are 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the aforesaid with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Where there are muscle spasms on extreme 
forward bending, with loss of lateral motion unilaterally in 
a standing position, a 20 percent evaluation is warranted.  
Where there is characteristic pain on motion, a 10 percent 
evaluation is warranted.  Where there are slight subjective 
symptoms only, a noncompensable evaluation is warranted.  
However, the limitation of motion of the veteran's spine has 
been considered under Code 5292, and, in any event, 40 
percent is also the maximum rating available under this code.  
As above, the amount of disability attributable to the 
service-connected aggravation of the lumbar spine disorder 
would not nearly approximate a 10 percent rating.

Further, the Board has considered whether the veteran's 
lumbar spine disability warrants a higher evaluation under 
Diagnostic Code 5293 (intervertebral disc syndrome).  
However, the record does not show abnormal neurological signs 
reflecting persistent symptoms of sciatic neuropathy such as 
might support evaluation of the lumbar spine disorder higher 
than 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Furthermore, there is no evidence that the veteran's 
lumbar spine disorder is manifested by period(s) of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician.  38 C.F.R. § 
4.71a, DC 5293, as amended effective September 23, 2002, 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002).  Therefore, the 
criteria for higher evaluation under diagnostic code 5293 are 
not for application.

The Board has also given consideration to Diagnostic Code 
5285 (residuals of fractured vertebra), DC 5286 (complete 
bony fixation (ankylosis) of the spine), and DC 5289 
(ankylosis of lumbar spine).  X-rays in September 1998 were 
interpreted as showing a 40 percent compression of L4 which 
would indicate deformity of the vertebral body.  Under 
Diagnostic Code 5285 such deformity would warrant adding 10 
percent to the 40 percent determined warranted under 
Diagnostic Code 5292.  However, as the amount of back 
disability attributable to the service-connected aggravation 
is less than 10 percent, the functional disability would 
still not nearly approximate 10 percent.  It is not shown 
that there is abnormal mobility requiring neck brace; or with 
cord involvement, bedridden, or requiring long leg braces in 
order to warrant any higher rating under Diagnostic Code 
5285.  Furthermore, the medical evidence clearly shows that 
no joints of the veteran's spine are fixated or immobilized; 
thus, Diagnostic Codes 5286 and 5289 do not apply.  

In further consideration of whether the veteran is entitled 
to an increased evaluation for his lumbar spine disability, 
the Board notes that his lumbar spine disability has been 
assigned a 40 percent evaluation under Diagnostic Code 5292 
which is predicated on limitation of motion.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, which address 
painful motion and functional loss due to pain must be 
addressed.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The Board notes further that 40 percent is the maximum 
schedular rating under Diagnostic Code 5292 and under normal 
circumstances, there would be no basis for an evaluation in 
excess of the 40 percent under the provision of 38 C.F.R. §§ 
4.40, 4.45, 459.  See Johnston v. Brown, 10 Vet. App. 80 
(1997) (it is not error to fail to consider functional loss 
due to pain under 38 C.F.R. § 4.40 where the claimant is 
receiving the maximum schedular rating available under the 
appropriate Diagnostic Code).  However, in this instance, 
since the amount of aggravation from the veteran's right knee 
disability results in a noncompensable evaluation, 
consideration under the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 is appropriate.  

After careful review of the evidence, the Board finds that 
the veteran's disability of aggravation of the lumbosacral 
strain and degenerative changes as secondary to the service-
connected right knee menisectomy is not manifested by a 
degree of additional functional loss due to pain or other 
pathology that would warrant a higher evaluation under 
38 C.F.R. §§ 4.40, 4.45 or 4.59.

Clearly, the veteran has reported pain on motion.  
Additionally, the VA examiner in August 2002 did indicate 
that there was some muscle atrophy in the lumbar spine.  
However, he could not denote any weakness in movements, 
excessive fatigability or incoordination.  Also, during that 
examination, the veteran described limitations with standing 
and walking but indicated that the prolongation of these 
activities caused increased pain in his right knee and left 
below-the-knee amputation stump.  Moreover, the examiner 
described the veteran's ability to arise from a chair with no 
difficulty or grimacing, and his having a slow gait with a 
left below-the-knee amputation limp.  Although the veteran 
clearly has back symptomatology, the VA examiner ascribed 
more than 90 percent of the pain and other symptoms as 
attributable to the nonservice-connected disability.  The 
Board concludes that any additional disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59 is likewise 
more than 90 percent attributable to the nonservice-connected 
back disorder, and a compensable evaluation for the veteran's 
lumbar spine disability is not warranted under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.

In this case the Board has not assigned staged ratings to the 
service-connected aggravation of the lumbosacral strain and 
degenerative changes as secondary to the service-connected 
right knee meniscectomy because to do would be meaningless.  
The evidence does not show that a compensable evaluation is 
warranted during any part of the appeal period since the 
highest rating for the veteran's back disorder as a whole is 
not more than 50 percent at any time during this period.  See 
Fenderson, supra.

C.  Additional Consideration

The record also does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board notes that 38 C.F.R. § 4.1 
provides that percentage ratings represent average impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions in civil occupations and are 
considered adequate to compensate for considerable loss of 
working time.  The veteran has been evaluated considering the 
effect of pain, due to the amount of aggravation of his 
lumbar spine by his service-connected right knee, on his 
ability to perform his job duties under the regular rating 
schedule standards.  The Board finds that there has been no 
showing that the veteran's service-connected aggravation of 
lumbosacral spine pain and degenerative change has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  The VA examiner indicated that the veteran could 
not perform average employment in a civil occupation because 
of his increased fatigability, chronic back pain and his left 
below-the-knee amputation.  Thus, his inability to work is 
only in part due to his back disability.  Moreover, less than 
10 percent of the back disability is due to the service-
connected condition, and, therefore, the Board concludes that 
the service-connected disability does not markedly interfere 
with employment.  The record also does not show that he was 
hospitalized on account of his lumbar spine disability since 
his laminectomy in 1984.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against an initial 
compensable evaluation for the full period of this appeal, 
the benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to an initial compensable evaluation for 
aggravation of lumbosacral strain and degenerative changes as 
secondary to the service-connected right knee meniscectomy 
disability is denied.


REMAND

Although the veteran's March 1999 notice of disagreement 
(NOD) specifically referred only to the October 1998 rating 
decision rather than the June 1998 rating decision that 
denied service connection for lumbosacral strain and 
degenerative changes secondary to the service-connected right 
knee disorder, he claimed in the NOD that his current back 
disability, including residuals of laminectomy, resulted from 
a 1975 skiing injury sustained because his service-connected 
knee disability cause his knee to buckle, causing the skiing 
injury.  The Board construes this as an NOD to the June 1998 
rating decision.  However, the RO has not issued him an SOC 
on the issue.  Where a claimant files an NOD and the RO has 
not issued an 


SOC, the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
case is remanded for the following:

The RO should provide the veteran an SOC on 
the issue of service connection for a lumbar 
spine disability secondary to service 
connected right knee disorder as a result of 
injury sustained in a skiing accident in 1975.  
All necessary development, including an 
attempt to obtain the complete clinical 
records surrounding treatment for the injury 
at Northwest Hospital, should be accomplished 
before issuance of the SOC.

The veteran should be provided all appropriate 
laws and regulations pertinent to this issue 
and be apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal of the decision.  If and only if the 
veteran perfects an appeal of the decision , 
the case should be returned to the Board in 
accordance with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

